Sanders, J.
(concurring) — I concur with the majority’s disposition of these cases, but not with all of its analysis. *817The majority’s Gunwall13 analysis confuses privileges and immunities with equal protection, whereas section IV of the majority opinion more properly addresses the privileges and immunities issue.
Although the majority concedes the obvious, the Washington Constitution’s privileges and immunities clause, article I, section 12, has a meaning separate and distinct from the equal protection clause of the fourteenth amendment to the United States Constitution, the true comparison should be the privileges and immunities clause of the United States Constitution (see article IV, section 2; amendment XIV, section 1), not the equal protection clause. Building on this error, the first part of the majority opinion allows the analytic framework of federal equal protection review to hold sway over its review of these parties’ article I, section 12 privileges and immunities challenges. See, e.g., majority at 805, 806-07. This approach is inconsistent with State v. Vance, which holds article I, section 12 is analogous to the federal privileges and immunities clause. 29 Wash. 435, 458, 70 P. 34 (1902). It is also inconsistent with much of the majority’s analysis under section IV of its opinion where it recognizes the correct approach to challenges brought under this section is to first identify whether the right in question is a “privilege” or “immunity” within the scope of the clause and, if so, whether it has been denied. See State v. Smith, 117 Wn.2d 263, 288, 814 P.2d 652 (1991) (Utter, J., concurring).
The majority’s tilt toward equal protection is also apparent from its frequent reference to favoritism of one “class” over another. See majority at 807, 812 (“For a violation of article I, section 12 to occur, the law, or its application, must confer a privilege to a class of citizens.”). Although a privilege or immunity violation may be class based, the text of article I, section 12 also protects “any citizen” as well as a “class of citizens.” Ultimately factors regarding discrimination between classes of citizens, however, have nothing *818whatsoever to do with this case since the majority opines, correctly I believe, before we consider disparate treatment we must first determine if the right or disability in question is in fact a “privilege” or “immunity,” which this isn’t. See majority at 812-13.
For this reason I find the majority’s bluster about populist suspicions against concentrations of wealth in the private sector (majority at 808) irrelevant to the text of the clause which pertains solely to state action that abridges the individual right to enjoy the “privileges and immunities” secured by virtue of his state citizenship. The majority’s approach in this regard is also inconsistent with its own reference to “a fundamental attribute of an individual’s national or state citizenship” as the threshold to a privileges and immunities analysis. Majority at 813.
The majority’s citation to the Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 81, 21 L. Ed. 394 (1872), for the proposition that the federal “equal protection clause . . . was primarily concerned with preventing discrimination against former slaves” (majority at 808) is quite puzzling as I would think the relevance of that case to the present analysis is its treatment of the Fourteenth Amendment’s privileges and immunities clause, which limits those privileges and immunities to those secured by national, as opposed to state, citizenship. Historically the understanding of privileges and immunities developed well before the abolition of slavery. Surely one motivation for the Fourteenth Amendment was the desire to ensure no United States citizen, including freed slaves, be denied the privileges and immunities belonging to all United States citizens. But the issue decided there, many argue incorrectly, was whether the facts of that case involving a municipal attempt to franchise or limit butchers from plying their trade violated the federal (not state) privileges and immunities clause. Had that case been decided under the Louisiana Constitution the outcome might have been quite different.
*819The majority’s Gunwall analysis not only errs by comparing the state privileges and immunities clause with the federal equal protection clause but also, in my opinion, is incorrect when it attempts to generally distinguish the federal from the state constitution by claiming the former is “a grant of enumerated powers,” whereas the latter serves “to limit the sovereign power, which directly lies with the residents and indirectly lies with the elected representatives.” Majority at 811 (emphasis added). Although there is confused dicta to this effect in some of our case law, I suggest under our state constitution “sovereignty” is plainly and exclusively vested not in the government created by the state constitution but in the sovereign people who ratified the constitution. There the people delegated limited power to the state government through the constitution to “protect and maintain individual rights,” article I, section 1, and to do such other things as may be expressly called out, e.g., provide for the public education, etc. See, e.g., Const, art. IX, § 2. My objection to this oft-repeated heresy is detailed in Richard B. Sanders & Barbara Mahoney, Restoration of Limited State Constitutional Government: A Dissenter’s View, 59 N.Y.U. Ann. Surv. Am. L. 269 (2003). I can find no Washington authority which explains much less defends the false distinction enunciated by the majority, whereas Maynard v. Valentine, 2 Wash. Terr. 3, 3 P. 195 (1880) quite succinctly draws the distinction between the unlimited power of the British parliament in contrast to the uniquely American scheme which recognizes sovereignty in the people, and the subservient, limited role of government.14
*820The only specific question remaining is therefore whether the unique right of a property owner to petition for annexation of his or her property into a municipality is either a “privilege” or “immunity” within the scope of article I, section 12. Like the federal privileges and immunities clause, the scope of the state privileges and immunities clause narrowly concerns certain personal rights of universal character. Corfield v. Coryell, 6 F. Cas. 546, 551 (C.C.E.D. Pa. 1823) (No. 3230); Vance, 29 Wash. at 458. “[A]t the time the Fourteenth Amendment was adopted” (and thus also at the time the Washington Constitution was enacted), the “people understood that ‘privileges or immunities of citizens’ were fundamental rights, rather than every public benefit established by positive law.” Saenz v. Roe, 526 U.S. 489, 527, 119 S. Ct. 1518, 143 L. Ed. 2d 689 (1999) (Thomas, J., dissenting). The only rights that fall within the scope of article I, section 12 are “fundamental rights which belong to the citizens of the state by reason of such citizenship,” such as “the right to remove to and carry on business therein; the right, by usual modes, to acquire and hold property, and to protect and defend the same in the law; the rights to the usual remedies to collect debts, and to enforce other personal rights; and the right to be exempt, in property or persons, from taxes or burdens which the property or persons of citizens of some other state are exempt from.” Vance, 29 Wash. at 458.
Important rights such as “the right of suffrage or of eligibility to office,” are not fundamental personal rights of citizenship guaranteed by the privileges and immunities clause, as states may require a period of residency or ownership of property before conferring such rights. Abbot v. Bayley, 23 Mass. (6 Pick.) 89, 92, 1827 Mass. LEXIS 15, 1827 WL 2225. Accordingly the right to participate in an annexation proceeding is not a fundamental right of state citizenship either, and the state or local governments may restrict or even eliminate that right without running afoul of article I, section 12.
*821This claim must therefore fail. On that, at least, I agree with the majority.
Reconsideration denied May 14, 2004.

 State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


A legislature with undefined powers has all legislative powers. It can lay down the law in every direction, moulding all persons and things, and each particular person and thing conclusively to what it says, determining absolutely and finally every question by its fiat. Its voice is the voice of the governing power, and the voice of the governing power is the voice of God. From that there is no appeal. Great Britain’s Parliament is an example of such a Legislature. ... American legislatures are different, simply because limited. Higher legislation than any one of them is capable of has at one breath called them into being and circumscribed their activities. The National and State legislatures have their bounds set by what the people have enacted in the National and State constitutions.
Maynard v. Valentine, 2 Wash. Terr. 3, 13-14, 3 P. 195 (1880).